                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

GEORGIA-PACIFIC CONSUMER                    )
OPERATIONS, LLC,                            )
                                            )
       Plaintiff/Counter Defendant,         )
                                            )
vs.                                         )   CIVIL ACTION NO. 19-0112-CG-N
                                            )
UNITED STEEL, PAPER AND                     )
FORESTRY, RUBBER,                           )
MANUFACTURING, ENERGY,                      )
ALLIED INDUSTRIAL AND                       )
SERVICE WORKERS UNION,                      )
LOCAL 9-0952                                )
                                            )
       Defendant/Counter Claimant,          )
                                            )
       and                                  )
                                            )
ROGER IRVIN,                                )
                                            )
       Defendant.                           )

                                       ORDER

      After due and proper consideration of the issues raised, and a de novo

determination of those portions of the recommendation to which objection is made,

the Report and Recommendation of the Magistrate Judge (Doc. 32) made under 28

U.S.C. § 636(b)(1)(B)-(C), Federal Rule of Civil Procedure 72(b), and S.D. Ala.

GenLR 72(a)(2)(S), and dated December 13, 2019, is ADOPTED as the opinion of

the Court.

      Accordingly, it is ORDERED as follows:

   1. Defendant Roger Irvin’s request to be dismissed from this action as an
      improper party is DENIED;

   2. Arbitrator James J. Odom, Jr’s January 4, 2019 decision on the Union’s

      Grievance No. 952/18-01 is VACATED to the extent the Arbitrator

      determined that “just cause” did not exist to justify Irvin’s January 9, 2018

      termination and ordered reinstatement with back pay and a 90-day

      disciplinary suspension.

      Final judgment shall issue separately in accordance with this order and

Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 31st day of January, 2020.


                                 /s/ Callie V. S. Granade
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                          2
